                           UNITED STATES DISTR ICT COURT
                           EASTERN DISTR ICT OF WISCONS IN


 KELSI L. COTTLE,

                 Plaintiff,

 and

 AMERICAN FAMILY INSURANCE
 COMPANY and UNITED HEALTHCARE
 INSURANCE COMPANY,

                 Involuntary Plaintiffs,
                                                             Case No. 20-CV-1093
 v.                                                          Case Code No. 30107

 GREAT WEST CASUALTY COMPANY,
 MIKES LINES INC. and DENNIS A.
 STORLIE,

                 Defendants.


                                NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that the law firm of Mallery & Zimmerman, S.C., by Matthew

S. Mayer, has been retained by and appears for Involuntary Plaintiff, United HealthCare

Insurance Company, in the above-entitled action, and request is hereby made that copies of all

papers subsequent to the Summons and Complaint in said action be served upon it at the office

address set forth below.

       DATED this 1st day of August 2020.

                                            MALLERY & ZIMMERMAN, S.C.
                                            Attorneys for Involuntary Plaintiff, United
                                            HealthCare Insurance Company
ADDRESS:
500 Third Street, Suite 800
P.O. Box 479
Wausau, WI 54402-0479               BY: Electronically Signed by Matthew S. Mayer
715.845.8234 – telephone                  MATTHEW S. MAYER
715.848.1085 – facsimile                  State Bar No. 1001237
         Case 1:20-cv-01093-WCG Filed 08/01/20 Page 1 of 1 Document 3
mmayer@mzattys.com
